Back to 10-Q Exhibit 10.3 HealthEase of Florida, Inc. Medicaid HMO Non-Reform Contract AHCA CONTRACT NO. FA905 AMENDMENT NO. 9 THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION, hereinafter referred to as the "Agency" and HEALTHEASE OF FLORIDA, INC., hereinafter referred to as the "Vendor" or “Health Plan”, is hereby amended as follows: 1. Effective March 1, 2012, Attachment I, Scope of Services, Capitated Health Plans, is hereby amended to include Attachment I, Exhibit 1-C, Revised Maximum Enrollment Levels, attached hereto and made a part of the Contract. All references in the Contract to Attachment I, Exhibits 1, 1-A, and 1-B, shall hereinafter also refer to Attachment I, Exhibit 1-C, as appropriate. Unless otherwise stated, this amendment is effective upon execution by both parties. All provisions not in conflict with this amendment are still in effect and are to be performed at the level specified in the Contract. This amendment and all its attachments are hereby made a part of the Contract. This amendment cannot be executed unless all previous amenments to this Contract have been fully executed. IN WITNESS WHEREOF, the Parties hereto have caused this five (5) page amendment (including all attachments) to be executed by their officials thereunto duly authorized. HEALTHEASE OF FLORIDA, INC. STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION SIGNED SIGNED BY: /s/ Christina Cooper BY: /s/ Elizabeth Dudek NAME: Christina Cooper NAME: Elizabeth Dudek TITLE: President, FL & HI Division TITLE: Secretary DATE: 3/8/12 DATE: 3/12/12 List of Attachments/Exhibits included as part of this amendment: Specify Type Letter/ Number Description Attachment I Exhibit 1-C Revised Maximum Enrollment Levels (4 Pages) REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FA905, Amendment No. 9, Page 1 of 1 HealthEase of Florida, Inc. Medicaid HMO Non-Reform Contract ATTACHMENT I EXHIBIT 1-C REVISED MAXIMUM ENROLLMENT LEVELS Maximum enrollment levels and Health Plan provider numbers associated with the counties and populations served. Exhibit 2-NR-C provide the capitation rate tables respective to the areas of operation listed below. A. Non-Reform See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates Area 1 Counties: Escambia, Santa Rosa Effective Date: 11/01/11 Escambia, 08/01/11 Santa Rosa County Enrollment Level Provider Number Escambia Santa Rosa See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates Area 2 Counties: Bay, Calhoun, Gadsden, Jefferson, Leon, Liberty, Madison, Wakulla Effective Date: 03/01/12 Bay, 09/01/09 all other counties County Enrollment Level Provider Number Bay TBD Calhoun Gadsden Jefferson Leon Liberty Madison Wakulla REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FA905, Attachment I, Exhibit 1-C, Page1 of 4 HealthEase of Florida, Inc. Medicaid HMO Non-Reform Contract See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates Area 3 Counties: Citrus, Lake, Marion, Putnam Effective Date: 09/01/09 County Enrollment Level Provider Number Citrus Lake Marion Putnam See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates Area 4 Counties: Duval, Volusia Effective Date: 09/01/09 County Enrollment Level Provider Number Duval Volusia See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates Area 5 Counties: Pasco, Pinellas Effective Date: 09/01/09 County Enrollment Level Provider Number Pasco Pinellas REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FA905, Attachment I, Exhibit 1-C, Page2 of 4 HealthEase of Florida, Inc. Medicaid HMO Non-Reform Contract See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates Area 6 Counties: Highlands, Hillsborough, Manatee, Polk Effective Date: 09/01/09 County Enrollment Level Provider Number Highlands Hillsborough Manatee Polk See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates Area 7 Counties: Brevard, Orange, Osceola, Seminole Effective Date: 09/01/09 County Enrollment Level Provider Number Brevard Orange Osceola Seminole See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates Area 8 County: Sarasota Effective Date: 09/01/09 County Enrollment Level Provider Number Sarasota REMAINDER OF PAGE INTENTIONALLY LEFT BLANK AHCA Contract No. FA905, Attachment I, Exhibit 1-C, Page3 of 4 HealthEase of Florida, Inc. Medicaid HMO Non-Reform Contract See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates Area 9 Counties: Martin, Palm Beach Effective Date: 09/01/09 County Enrollment Level Provider Number Martin Palm Beach See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates Area 10 County: Broward Effective Date: 09/01/09 County Enrollment Level Provider Number Broward See Exhibit 2-NR-C Table 2, General Capitation Rates plus Mental Health Rates Area 11 County: Miami-Dade Effective Date: 09/01/09 County Enrollment Level Provider Number Miami-Dade REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
